Filed 01/03/19                                                       Case 17-12324                                                             Doc 47



           B 2100A (Form 2100A) (12/     )



                                    UNITED STATES BANKRUPTCY COURT
                                                          Eastern District
                                                       __________          of California
                                                                    District  Of __________

           In re ________________________________,
                 Paul McMahan and                                                                            Case No. ________________
                                                                                                                      17-12324
                  Lori Joann McMahan




                               TRANSFER OF CLAIM OTHER THAN FOR SECURITY
           A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
           hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
           than for security, of the claim referenced in this evidence and notice.
           U.S. Bank Trust National Association as Trustee of                          MTGLQ Investors, L.P.
                                                                                       ____________________________________
           ______________________________________
           Chalet Series III Trust
           ______________________________________                                      ____________________________________
           ______________________________________                                      ____________________________________
                      Name of Transferee                                                          Name of Transferor

           Name and Address where notices to transferee                                Court Claim # (if known): 4-1
           should be sent:                                                             Amount of Claim: $130,011.93
            C/O SN Servicing Corp                                                      Date Claim Filed: 11/01/2017
            323 5th Street
            Eureka, CA 95501
                  800-603-0836
           Phone: ______________________________                                       Phone: 877-735-3637
           Last Four Digits of Acct #: ______________
                                       7264                                            Last Four Digits of Acct. #: __________
                                                                                                                    7211


           Name and Address where transferee payments
           should be sent (if different from above):



           Phone:
           Last Four Digits of Acct #:



           I declare under penalty of perjury that the information provided in this notice is true and correct to the
           best of my knowledge and belief.

           By:__________________________________
              /s/Christopher Bideaux                                                        01/03/19
                                                                                       Date:____________________________
                   Transferee/Transferee’s Agent


           Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Filed 01/03/19                                                   Case 17-12324                                                             Doc 47
                                                                                                                         (800) 603-0836
                                                                                                        Para Español, Ext. 2660 o 2643
                           323 5TH STREET                                                             8:00 a.m. – 5:00 p.m. Pacific Time
                           EUREKA CA 95501                                                                     Main Office NMLS #5985
                                                                                                             Branch Office NMLS #9785



                                                                                                                     December 11, 2018

                                                                                                SnscLoanID0000287264
                   PAUL S MCMAHAN
                   LORI J MCMAHAN
                   205 ADAMS ST
                   TAFT CA 93268



                 RE: New Loan Number: 0000287264
                     Old Loan Number: 10167211
                     Collateral: 205 ADAMS STREET; TAFT CA

                 Dear Customer:

                 This notice is being sent to you in accordance with the Federal Fair Debt Collection Practices Act, 15 U.S.C.
                 §§1692 et seq.

                 As of the date of this letter, our records indicate the total amount of your debt is $130,826.31. Because of
                 interest, late charges and other charges that may vary from day to day, the amount due on the day you pay
                 may be greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we
                 receive your check, in which event we will inform you before depositing the check for collection. For further
                 information, write the undersigned or call (800) 603-0836.

                 Chalet Series III Trust is the creditor to whom the debt is owed. However, SN Servicing Corporation, a debt
                 collector, is responsible for servicing and collecting the debt .

                 Unless you dispute the validity of the debt or any portion of the debt within thirty (30) days after your receipt of
                 this letter, we will assume that the debt is valid.

                 If you notify us in writing within thirty (30) days after your receipt of this letter that you dispute the debt or any
                 portion of the debt, we will obtain verification of the debt or a copy of any judgment against you and we will
                 mail you a copy of such verification or judgment.

                 We will provide you with the name and address of the original creditor on the debt, if different from the current
                 creditor, if you request this information in writing within thirty (30) days after your receipt of this letter.

                 You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
                 collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
                 used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
                 bankruptcy, please read the next paragraph carefully for some important information.

                 NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
                 BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
                 and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
                 your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
                 collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
                 demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
                 please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
                 the property that secures the obligation.


                 SN Servicing Corporation for Chalet Series III Trust
                 Customer Service Department
Filed 01/03/19                                                  Case 17-12324                                                            Doc 47
                                                                                                                       (800) 603-0836
                                                                                                      Para Español, Ext. 2660 o 2643
                          323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
                          EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                                           Branch Office NMLS #9785



                                                                                                                  November 23, 2018

                                                                                              SnscLoanID0000287264
                  PAUL S MCMAHAN
                  LORI J MCMAHAN
                  205 ADAMS ST
                  TAFT CA 93268



                 RE: New Loan Number: 0000287264
                     Old Loan Number: 10167211
                     Collateral: 205 ADAMS STREET; TAFT CA

                             NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
                 Dear Customer:

                 The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
                 assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
                 homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
                 you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a
                 state law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
                 RESPA nor state law requires this notice, this notice is being provided to you for your information.
                 You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
                 you, has been assigned, sold or transferred from Selene Finance LP to SN Servicing Corporation for Chalet
                 Series III Trust, effective November 15, 2018.

                 The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
                 the mortgage instruments, other than terms directly related to the servicing of your loan.

                 Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
                 days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
                 later than 15 days after this effective date or at closing.

                 Your present servicer is Selene Finance LP, Attn: Customer Service
                 PO Box 422039, Houston, TX 77242-4239. If you have any questions relating to the transfer of servicing from
                 your present servicer call Customer Service at (877) 735-3637 Monday through Thursday between 8:00 a.m.
                 and 9:00 p.m. and Friday between 8:00 a.m. and 5:00 p.m. Central Time. This is a toll-free number.

                 Your new servicer will be SN Servicing Corporation.

                 The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
                 95501.

                 The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
                 the transfer of servicing to your new servicer call Juan Fernandez at (800) 603-0836 Monday through Friday
                 between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
                 secure website at https://borrower.snsc.com.

                 The date that your present servicer will stop accepting payments from you is November 14, 2018. The date
                 that your new servicer will start accepting payments from you is November 15, 2018. Send all payments on
                 or after November 15, 2018 to your new servicer.
                 Make your payments payable to:        SN Servicing Corporation

                 Mail your payments to:                SN Servicing Corporation
                                                       PO BOX 660820
                                                       DALLAS, TX 75266-0820

                 The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
                 insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
                 continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
                 for the continuation of any such optional insurance coverage. You should take the following action to maintain
                 coverage: contact your optional insurance carrier immediately for instructions on how to continue such
                 optional insurance coverage.
Filed 01/03/19                                                Case 17-12324                                                          Doc 47
                 You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
                 Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

                 During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
                 received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
                 late fee may not be imposed on you.

                 Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
                 request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
                 written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
                 written correspondence, other than notice on a payment coupon or other payment medium supplied by the
                 servicer, which includes your name and account number, and your reasons for the request. If you want to
                 send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
                 Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

                 Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
                 corrections to your account, and must provide you with a written clarification regarding any dispute. During
                 this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
                 concerning any overdue payment related to such period or qualified written request. However, this does not
                 prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

                 A Business Day is a day on which the offices of the business entity are open to the public for carrying on
                 substantially all of its business functions.

                 Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
                 circumstances where servicers are shown to have violated the requirements of that Section. You should seek
                 legal advice if you believe your rights have been violated.

                 You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
                 collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
                 used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
                 bankruptcy, please read the next paragraph carefully for some important information.

                 NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
                 BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
                 and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
                 your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
                 collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
                 demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
                 please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
                 the property that secures the obligation.
                 A consumer has the right to request in writing that a debt collector or collection agency cease further
                 communication with the consumer. A written request to cease communication will not prohibit the debt
                 collector or collection agency from taking any other action authorized by law to collect the debt.


                 SN Servicing Corporation for Chalet Series III Trust
                 Customer Service Department
Filed 01/03/19                                                Case 17-12324                                                            Doc 47
                                                                                                                     (800) 603-0836
                                                                                                    Para Español, Ext. 2660 o 2643
                          323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
                          EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                                         Branch Office NMLS #9785



                                                                                                                November 23, 2018

                                                                                            SnscLoanID0000287264
                  PAUL S MCMAHAN
                  LORI J MCMAHAN
                  205 ADAMS ST
                  TAFT CA 93268



                 RE: New Loan Number: 0000287264
                     Old Loan Number: 10167211
                     Collateral: 205 ADAMS STREET; TAFT CA

                 As stated in previous correspondence, the servicing of your mortgage loan has been transferred from Selene
                 Finance LP to SN Servicing Corporation for Chalet Series III Trust effective November 15, 2018

                 If your loan is secured by real estate, please contact your insurance carrier to have the mortgagee clause
                 changed to the following:
                       SN Servicing Corp
                       ISAOA ATIMA
                       P.O. Box 35
                       Eureka, CA 95502
                 Please have your insurance carrier forward a copy of your insurance policy with the mortgagee clause change
                 to our Escrow Department at the address shown above. If your property is located in a flood hazard zone,
                 which starts with an “A” or “V”, we will also require a copy of your flood insurance policy.

                 If you or your insurance carriers have any questions, please contact Juan Fernandez at (800) 603-0836
                 Monday through Friday between 8:00 a.m. and 5:00 p.m., Pacific Time.

                 You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
                 collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
                 used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
                 bankruptcy, please read the next paragraph carefully for some important information.

                 NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
                 BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
                 and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
                 your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
                 collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
                 demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
                 please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
                 the property that secures the obligation.

                 SN Servicing Corporation for Chalet Series III Trust
                 Escrow Department
Filed 01/03/19                                            Case 17-12324                                                      Doc 47




                 B2100B (Form 2100B) (12/15)

                                     United States Bankruptcy Court
                                     Eastern
                                     _______________             California
                                                     District Of _______________

                 In re Paul  Steven McMahan and
                       ______________________________                     17-12324
                                                                 Case No. ________________
                       Lori Joann McMahan
                       ______________________________
                      ______________________________


                      NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
                             4-1 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
                 Claim No. _____
                 alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
                 Other than for Security in the clerk’s office of this court on ______
                                                                                01/03/19 (date).




                 Name of Alleged Transferor
                 MTGLQ Investors, L.P.                                                       Name of Transferee
                                                                                              U.S. Bank Trust National
                                                                                              Association as Trustee of
                                                                                              Chalet Series III Trust
                 Address of Alleged Transferor:
                 Selene Finance                                                              Address of Transferee:
                 9990 Richmond Ave,                                                           C/O SN Servicing Corporation
                 Suite 400 South                                                              323 5th Street
                 Houston, TX 77042                                                            Eureka, CA 95501

                                               ~~DEADLINE TO OBJECT TO TRANSFER~~
                 The alleged transferor of the claim is hereby notified that objections must be filed with the court
                 within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
                 court, the transferee will be substituted as the original claimant without further order of the court.




                 Date:_________                                                ______________________________
                                                                                 CLERK OF THE COURT
